The record indicates that respondent willfully delayed the proceeding. However, it appears that he has not answered or explained the charges against him, some of which are very serious. Despite Ms conduct on the hearings, he will be given another opportunity to testify in Ms own behalf. The proceeding will be reopened and hearing had before the presiding justice at Ms chambers on October sixteenth at ten a. m. *835The petitioner will be permitted, if it so desire, to present any further proof. Present — Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ.